829 So. 2d 271 (2002)
Hardy JAMES, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-1691.
District Court of Appeal of Florida, Second District.
September 13, 2002.
Rehearing Denied November 5, 2002.
James Marion Moorman, Public Defender, and Andrea S. Manthorne, Special Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Robert J. Krauss, Senior Assistant Attorney General, Tampa, for Appellee.
KELLY, Judge.
In this appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), we find no error in Hardy James, Jr.'s convictions for carjacking, robbery by sudden snatching, attempted robbery, and aggravated fleeing and eluding. Accordingly, we affirm James' convictions. We also find no error in James' sentences. James asserts that the trial court improperly sentenced him to equal concurrent sentences as a habitual felony offender and prison releasee reoffender on the carjacking count. While the State does not challenge this assertion, our review of the record indicates that James received a thirty-year minimum mandatory sentence as a prison releasee reoffender, but he was not also sentenced as a habitual offender on that count.
Affirmed.
NORTHCUTT and COVINGTON, JJ., Concur.